Citation Nr: 1342558	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  06-15 928	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as impotence. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976 in the U.S. Army and he served in the U.S. Army Reserve from September 1976 to March 1978.  He had active service from March 1978 to March 1995 in the U.S. Marine Corps. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Custody of this case was transferred to the VARO in Reno, Nevada and subsequently to the VARO in San Diego, California.  

In May 2007, the Veteran had a Travel Board hearing at the RO in Reno, Nevada before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  

In October 2007 the Board remanded this case to the Appeals Management Center (AMC) for additional development.  At that time, the case included the issues of entitlement to service connection for Hepatitis C and cirrhosis, posttraumatic stress disorder (PTSD), depression, an eye condition, impotence, a back disorder, hypertension and an increased rating for bilateral hearing loss.  The Board also noted that service connection for diabetes was not in appellate status at that time because the Veteran did not file a timely substantive appeal on that issue.  

An April 2011 rating decision granted service connection for PTSD with depression (with an initial 30 percent rating) and for "liver problems/hepatitis C/Cirrhosis with 
portal hypertension" (with an initial 20 percent rating).  The Veteran only appealed the liver disability decision, as such, the fully granted PTSD claim is not before the Board.  

In November 2011, the Board denied service connection for an eye disability and for hypertension and remanded the remaining issues.  

In a November 2012 rating decision the AMC granted service connection for hepatocellular carcinoma (with a 100 percent disability rating) and found that the decision rendered the TDIU claim moot.  The Veteran did not appeal this matter.  

In November 2012, the AMC further granted a 70 percent disability rating for PTSD with depression, and also found that the Veteran's diagnosed depression was part of his service-connected PTSD.  The Veteran did not appeal the grant of depression as part of his PTSD or the rating.  As such, that decision constituted a full grant of that claim (entitlement to service connection for a psychiatric disability, other than PTSD, to include depression).  That issue is no longer before the Board.  

In a December 2012 rating decision, the AMC granted a 40 percent disability rating (from November 4, 2005) and a 100 percent disability rating (from July 20, 2012) for the Veteran's liver problems/Hepatitis C/cirrhosis with portal hypertension.  It also granted TDIU.  Those decisions were full grants of those claims and those matters are no longer before the Board.  

This matter was again before the Board in June 2013.  The Board denied the claim for an increased rating for bilateral hearing loss and remanded the remaining two claims on appeal (entitlement to service connection for erectile dysfunction and a back disability) for further development.  

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  
A review of the Virtual VA claims file reveal additional documents pertinent to the present appeal, but that the AMC has reviewed and considered the additional evidence, as documented in the September 2012 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1973 to September 1976 in the U.S. Army and from March 1978 to March 1995 in the U.S. Marine Corps. 

2.  On October 24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn both of the issues on appeal.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

The issues on appeal are dismissed.


		
MARJORIE A. AUER  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


